Citation Nr: 1141416	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for degenerative joint disease of the right shoulder.

3.  Entitlement to service connection for a pulmonary disorder.

4.  Whether new and material evidence has been received that is sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for GERD, assigning a 10 percent disability evaluation from July 26, 2006.  The RO also denied entitlement to service connection for degenerative joint disease of the right shoulder and pulmonary fibrosis.  An application to reopen a previously denied claim of entitlement to service connection for a low back disorder was denied.  

A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  When he filed for compensation for a pulmonary disorder, the Veteran referenced only pulmonary fibrosis; however, the record reflects diagnoses of emphysema and COPD as well.  Additionally, the Veteran has characterized his low back claim as "arthritis of the back"; however, the record reflects that he has been diagnosed with both degenerative disc disease and degenerative joint disease of the lumbar spine.  The Board finds that recharacterization of these issues as reflected on the title page is appropriate.  Clemons, supra.

A review of the record reflects that the Veteran perfected an appeal for service connection for sleep apnea in July 2009.   Service connection for sleep apnea was granted by rating decision dated in May 2010, which represents a complete grant of the benefit sought.  

(The decision below addresses the GERD rating claim and the application to reopen a claim of service connection for a low back disability.  The underlying question of entitlement to service connection for a low back disorder and the claims of service connection for a pulmonary disorder and degenerative joint disease of the right shoulder are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  An April 2004 rating decision declined to reopen a previously denied claim of service connection for a low back disorder; the Veteran did not appeal.

2.  Evidence received since April 2004 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service-connected GERD has been productive of symptoms analogous to considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain; severe impairment to health has not been shown.



CONCLUSIONS OF LAW

1.  An April 2004 RO decision that denied an application to reopen a claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence added to the record since April 2004 is new and material; the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a 30 percent rating for service-connected GERD have been met since the effective date of the award of service connection. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Without deciding whether the notice and development requirements of the Veterans Claims Assistance Act (VCAA) have been satisfied with respect to the Veteran's new and material evidence claim, the Board concludes that the VCAA does not preclude the adjudication of this portion of the  claim because the Board is taking favorable action.  

With regard to the Veteran's rating claim, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for GERD.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby making section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for a higher initial rating in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for a low back disorder was initially denied by rating decision dated December 1993, on the grounds that there was no evidence of a chronic disorder during service or within the first post-service year.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  The same may be said for a September 1994 decision.  

The April 2004 decision by the RO denied an application to reopen and, like the 1993 and 1994 decisions, it was not appealed by the Veteran.  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication-April 2004.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

An application to reopen the claim was filed in July 2006.  In support of his claim, the Veteran has submitted VA and non-VA clinical notes reflecting diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  The Veteran has also testified as to a back injury in service with chronic residuals, and submitted two statements from fellow servicemembers who wrote that they were aware that the Veteran was on a profile for his back during service and personally observed that the Veteran was unable to perform certain occupational tasks as a result of back pain.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record contains medical evidence of current chronic disorders of the lumbar spine.  The Veteran is competent to report an in-service back injury with resulting chronic back pain, and his fellow servicemembers are competent to report that they observed the Veteran's inability to perform certain tasks during service as a result of his back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  This new evidence relates to an unestablished fact necessary to substantiate the claim, specifically, that the Veteran experienced back pain during service.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  

Higher Initial Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service-connected GERD is currently evaluated as 10 percent disabling as analogous to Diagnostic Code 7346 for "hiatal hernia."  That Diagnostic Code provides that a 60 percent rating is assigned 	where there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114 (Diagnostic Code 7346).

During the rating period on appeal, the Veteran has reported frequent epigastric distress, pyrosis and regurgitation, as well as substernal pain.  These symptoms have also been recorded in VA and non-VA clinical records, as well as on March 2007 and December 2009 VA examinations.  Evidence of substernal pain as a result of GERD has been documented as early as August 1984.

With regard to the level of severity of the Veteran's GERD, a clinical note dated June 2006 characterizes the Veteran's GERD symptoms as "uncontrolled" and expresses concern that the Veteran may develop Barrett's esophagus "due to chronic uncontrolled GERD."  The March 2007 VA examiner characterized the Veteran's symptoms as mild.  The September 2009 VA examiner stated that he would classify the Veteran's GERD as having a mild effect on activities of daily living but a significant impact on occupational activities due to exacerbations during stressful periods, and difficulty completing tasks due to pain. 

Upon review, the Board notes that complaints of dysphagia, epigastric pain, pyrosis, substernal pain and regurgitation were noted on VA examinations in March 2007 and December 2009.  These symptoms have been recurrent throughout the appeal period, as documented in VA examinations, clinical notes, and the Veteran's submitted statements.  Although the March 2007 VA examiner characterized the Veteran's GERD as "mild," the December 2009 examination report indicates that the Veteran's symptoms are more disabling in nature, and a June 2006 clinical note expressed concerns that the Veteran could develop Barrett's esophagus as a result of his uncontrolled GERD.  Although the evidence is somewhat equivocal regarding the level of severity of the Veteran's GERD, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his service-connected GERD has at least as likely as not been productive of considerable impairment of health.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Given this finding, the Board concludes that a 30 percent rating is warranted.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  This is so for the entire rating period. 

Although entitlement to a 30 percent rating has been established, the evidence does not show that a rating in excess of 30 percent is warranted for the Veteran's GERD.  At no time has the Veteran reported vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptoms on par with the criteria set forth for a 60 percent disability evaluation.  Both VA examiners noted no weight change. Hematemesis, melena, and anemia have not been evident during VA examination, or during VA or private treatment. 

Even though the example of a combination of symptoms reflective of a 60 percent rating has not been shown, a 60 percent rating also contemplates symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114 (Diagnostic Code 7346).  As noted previously, only with application of the benefit-of-the-doubt doctrine does the evidence show considerable impairment of health.  The March 2007 VA examiner's characterization of the disorder as mild and the December 2009 examiner's report of mild impact on activities of daily living and significant occupational impairment is not suggestive of severe impairment of health or a symptom combination similar to the one set forth in the rating criteria.  Without sufficient evidence that the GERD results in severe impairment of health, a rating in excess of 30 percent is not warranted at any point of the rating period on appeal. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's GERD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Although the December 2009 examination report indicated significant occupational impairment as a result of GERD, the March 2007 VA examination report notes that the Veteran retired due to age eligibility, and the December 2009 examination report reflects that the Veteran retired as a result of PTSD symptomatology.  As a result, the Board finds that the symptoms of the Veteran's GERD have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16.

For the foregoing reasons, the Board finds that the Veteran is entitled to an evaluation of 30 percent, but no higher, for service-connected GERD.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence to reopen a claim of service connection for a low back disorder has been received, and to this limited extent, the appeal of this issue is allowed.  

A 30 percent rating for GERD is granted since the effective date of the award of service connection, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran's service treatment records from October 1958 to January 1972 have not been associated with the claims folder and are presumed missing.  There is a heightened obligation to assist a claimant in the development of a claim, to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule in cases in which records are presumed to have been or were destroyed while the file was in the possession of the government.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, although the RO has made some effort to assist the Veteran in reconstructing his file, he was not asked to provide NA Forms 13055 and 13075, which are used to reconstruct missing service medical records and personnel files.  Upon remand, additional measures should be taken in an attempt to reconstruct the Veteran's service records and to assist in the development of his claim.  

The Veteran has been diagnosed with degenerative changes in the lumbar spine and right shoulder, and asserts that his disabilities had their onset in injuries incurred during service.  The Veteran is competent to report shoulder and back injuries during service and a continuity of symptomatology since service.  Despite the evidence pertinent to current diagnoses and in-service incurrence of the disorders, the Veteran has not been afforded VA examinations of his right shoulder and lumbar spine.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, VA examinations of the Veteran's lumbar spine and right shoulder should be scheduled to determine the nature and etiology of his disabilities.  

With regard to his claim for service connection for a pulmonary disorder, the Veteran received a VA respiratory examination in March 2007.  The examiner's conclusions refer only to a "respiratory condition," and attributed the unspecified respiratory disorder to tobacco use.  The examiner did not provide a specific diagnosis or reconcile his finding with the Veteran's assertions that he inhaled dust and carcinogens during service; nor did the examiner reference service treatment records that note treatment for pleurodynia while in service.  (Although pleurodynia may have been muscular in origin rather than affecting the lung itself, it is not clear that such a problem did not affect pulmonary function.  See Clemons, supra.)  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon remand, a new VA examination should be scheduled to determine the nature and etiology of the Veteran's pulmonary disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his active duty military service from October 1958 to January 1972, and should discuss his in-service back and shoulder injuries.  He should include his full unit designation, the name and location of any facility in which he was treated for back and/or shoulder complaints, the dates and length of his treatment, and any other information that may assist VA in locating relevant medical records.  

Once the information is received, forward it to the NPRC and/or the U.S. Army Joint Services Records Research Center so that a search of alternative sources can be undertaken.  If the Veteran is able to identify the facility at which he was treated for back and/or shoulder complaints, a request should also be made of those facilities for any records of his treatment.

2.  After the aforementioned development has been completed, schedule an examination of the Veteran to determine the etiology of any low back disorder and degenerative joint disease of the right shoulder.  The examiner should review the claims folder prior to the examination.  A copy of this remand should also be provided to the examiner. 

For any low back or right shoulder disorder(s) found, the examiner should provide an opinion as to the medical probabilities that each had its onset during service.  The rationale for any opinion should be explained in detail.  The examiner must reconcile his or her opinion with the Veteran's competent lay evidence of in-service injuries to the back and right shoulder.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issues without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of each pulmonary disorder.  The examiner should review the claims file.  All indicated tests and studies should be conducted.

The examination report should include a detailed account of all pulmonary pathology.  For each pulmonary disability found, the examiner should state the medical probabilities that each had its onset in service or is otherwise related to the Veteran's period of military service.  The rationale for all findings should be included and reconciled with the findings of pleurodynia in service and the Veteran's allegations of inhaling dust and carcinogens during his period of active duty.  The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's 

statements regarding continuity of symptoms since his period of military service.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above has been completed, re-adjudicate the issues remaining on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any benefit sought is not granted, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


